DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.
 
Status
	This Office Action is responsive to claim amendments filed for No. 16/132,127 on June 8, 2022. Please note: Claims 1 and 16 have been amended. Claims 1-25 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 24 and 25 are objected to because of the following informalities:
	In line 1 of Claims 24 and 25: “The biometric information detecting device of claim 16” should read “T The display apparatus of claim 16” because claim 16 is directed to a display apparatus.
In line 2 of Claim 25: “the processer compare” should read “the processer compares”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-16, 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyon et al. (US 20140267659 A1; Cited in Applicant’s IDS dated 03/31/2020), hereinafter Lyon.

Regarding Claim 1, Lyon teaches:
A biometric information detecting device (FIGS. 1 and 5B) comprising:
a plurality of sensors measuring biometric information of a user (See paragraph [0034] and FIG. 1: sensor 122 includes a plurality of sensors 124, measuring biometric information of a user in the form of a fingerprint image), a first sensor of the plurality of sensors outputting an electrical signal (See paragraph [0034] and FIG. 1: a first sensor of the plurality of sensors (one of the sensor elements 124) outputting an electrical signal (an analog signal));
a signal generator connected to the plurality of sensors (See FIG. 1: the combination of 142, 144 and 146 corresponds to a signal generator connected to the plurality of sensors 124), wherein the signal generator receives the electrical signal (See paragraph [0035] and FIG. 1: 142 of the signal generator receives the analog signal from 124) corresponding to a first waveform from the first sensor at a first time point (See paragraph [0056]: at a first time point, corresponding to the time at which multiple images are concurrently or simultaneously captured, the analog signal from 124 corresponding to a first waveform is received from the first sensor 124), firstly processes the electrical signal corresponding to the first waveform according to a first reference condition to output a first result signal for the electrical signal corresponding to the first waveform (See paragraph [0056]: processing the electrical signal according to a first reference condition corresponds to capturing a first fingerprint image using a first amplification gain. As shown in FIG. 1, a first result signal 148 is output by using a first amplification gain), and secondarily processes the electrical signal corresponding to the first waveform according to a second reference condition different from the first reference condition to output a second result signal for the electrical signal corresponding to the first waveform (See paragraph [0056]: processing the electrical signal according to a second reference condition corresponds to capturing a second fingerprint image concurrently or simultaneously with the first fingerprint image using a second amplification gain. As shown in FIG. 1, a second result signal 148 is output by using a second amplification gain);
a controller (FIG. 5B: 2020) controlling the signal generator to operate in the first reference condition and the second reference condition (See paragraphs [0104] and [0105]: controller 2020 controls the processor 2018 in order to perform the claimed methods, including controlling the signal generator to operate in the first reference condition and the second reference condition as discussed in paragraphs [0056] and [0058]); and
a processor (FIG. 5B: 2018; See also paragraph [0060], disclosing a processing unit) connected to the signal generator (See paragraph [0112] and FIG. 5B: 2018 is connected to 2042), 
wherein the processor receives the first result signal for the electrical signal and the second result signal for the electrical signal from the signal generator (See paragraph [0074], lines 1-3: the processing unit receives the digital signals 148, corresponding to the first result signal for the electrical signal and the second result signal for the electrical signal from the signal generator), synthesizes the first result signal and the second result signal to calculate a final result signal, and generates the biometric information of the user as an image based on the final result signal (See paragraph [0046], last six lines and paragraph [0077]: the first result signal and the second result signal are synthesized by selecting an image with the best quality and then generating the biometric information of the user (via processing by the A/D converters 146) as an image (see FIG. 1, showing an image 212) based on the final result signal).

Regarding Claim 2, Lyon teaches:
The biometric information detecting device of claim 1, wherein the signal generator comprises an analog-to-digital converter (FIG. 1: 146) that converts the electrical signal in an analog form to a digital signal (See paragraph [0037]) based on a predetermined reference range (See paragraph [0072]).

Regarding Claim 3, Lyon teaches:
The biometric information detecting device of claim 2, wherein the analog-to-digital converter converts the electrical signal to the first result signal in a digital form based on a first predetermined reference range when the analog-to-digital converter is operated in the first reference condition (See paragraph [0080] and FIG. 4A: via the method shown in FIG. 4, the analog-to-digital converter converts the electrical signal to the first result signal in a digital form based on a first predetermined reference range when the analog-to-digital converter is operated in the first reference condition) and converts the electrical signal to the second result signal in a digital form based on a second predetermined reference range when the analog- to-digital converter is operated in the second reference condition (See paragraph [0080] and FIG. 4A: via the method shown in FIG. 4, the analog-to-digital converter converts the electrical signal to the second result signal in a digital form based on a second predetermined reference range when the analog-to-digital converter is operated in the second reference condition).

Regarding Claim 4, Lyon teaches:
The biometric information detecting device of claim 3, wherein the controller (See paragraphs [0104] and [0105]: controller 2020 controls the processor 2018 in order to perform the claimed methods, including controlling the analog-to-digital converter range as discussed in paragraph [0072]) outputs a first reference signal to the analog-to-digital converter to set the reference range of the analog-to-digital converter to the first reference range (See paragraph [0088]: although a first reference signal is not explicitly disclosed, in order to control the range of the A/D converter 146, as disclosed, the A/D converter 146 must receive a signal corresponding to a first reference signal to set the reference range of the analog-to-digital converter to the first reference range) and outputs a second reference signal to the analog-to-digital converter to set the reference range of the analog-to-digital converter to the second reference range (See paragraph [0088]: although a second reference signal is not explicitly disclosed, in order to control the range of the A/D converter 146, as disclosed, the A/D converter 146 must receive a signal corresponding to a second reference signal to set the reference range of the analog-to-digital converter to the second reference range).

Regarding Claim 7, Lyon teaches:
The biometric information detecting device of claim 2, wherein the analog-to-digital converter comprises:
a first analog-to-digital converter operated in the first reference condition to convert the electrical signal to the first result signal in a digital form (See paragraphs [0056] and [0090]: a first analog-to-digital converter operated in the first reference condition to convert the electrical signal to the first result signal in a digital form corresponds to an A/D converter 146 associated with the amplifier 144 that produced the first fingerprint image) according to a first predetermined reference range (See paragraph [0088]); and
a second analog-to-digital converter operated in the second reference condition to convert the electrical signal to the second result signal in a digital form (See paragraphs [0056] and [0090]: a second analog-to-digital converter operated in the second reference condition to convert the electrical signal to the second result signal in a digital form corresponds to an A/D converter 146 associated with the amplifier 144 that produced the second fingerprint image) according to a second predetermined reference range (See paragraph [0088]).

Regarding Claim 8, Lyon teaches:
The biometric information detecting device of claim 7, wherein the controller (See paragraphs [0104] and [0105]: controller 2020 controls the processor 2018 in order to perform the claimed methods, including controlling the analog-to-digital converter range as discussed in paragraph [0072]) outputs a first reference signal to the first analog-to-digital converter to allow the first analog-to-digital converter to be operated in the first reference condition (See paragraph [0088]: although a first reference signal is not explicitly disclosed, in order to control the range of the A/D converter 146, as disclosed, the A/D converter 146 must receive a signal corresponding to a first reference signal to allow the first analog-to-digital converter to be operated in the first reference condition) and outputs a second reference signal to the second analog-to-digital converter to allow the second analog- to-digital converter to be operated in the second reference condition (See paragraph [0088]: although a second reference signal is not explicitly disclosed, in order to control the range of the A/D converter 146, as disclosed, the A/D converter 146 must receive a signal corresponding to a second reference signal to allow the second analog- to-digital converter to be operated in the second reference condition).

Regarding Claim 9, Lyon teaches:
The biometric information detecting device of claim 2, wherein the signal generator further comprises an amplifier (FIG. 1: 144) that amplifies the electrical signal output from the first sensor to output an amplified signal (See paragraph [0036]).

Regarding Claim 10, Lyon teaches:
The biometric information detecting device of claim 9, wherein the amplifier amplifies the electrical signal according to a first predetermined gain when operated in the first reference condition to output a first amplified signal (See paragraph [0056]: operating the amplifier 144 in the first reference condition corresponds to capturing a first fingerprint image using a first amplification gain. As shown in FIG. 1, a first amplified signal is output by 144 using a first amplification gain) and amplifies the electrical signal according to a second predetermined gain when operated in the second reference condition to output a second amplified signal (See paragraph [0056]: operating the amplifier 144 in the second reference condition corresponds to capturing a second fingerprint image using a second amplification gain. As shown in FIG. 1, a second amplified signal is output by 144 using a second amplification gain).

Regarding Claim 11, Lyon teaches:
The biometric information detecting device of claim 10, wherein the controller (See paragraphs [0104] and [0105]: controller 2020 controls the processor 2018 in order to perform the claimed methods, including controlling the gain as discussed in paragraph [0058]) applies a control signal to the amplifier such that the amplifier amplifies the electrical signal based on different gains from each other according to the first and second reference conditions (See paragraph [0068]: although a control signal is not explicitly disclosed, in order to control the gain, as disclosed, the amplifier 144 must receive a signal corresponding to a control signal so that the amplifier amplifies the electrical signal based on different gains (as discussed in paragraph [0056]) from each other according to the first and second reference conditions).

Regarding Claim 12, Lyon teaches:
The biometric information detecting device of claim 10, wherein the second predetermined gain is greater than the first predetermined gain (See paragraph [0056]: each image has a distinct amplification gain, and therefore one of the predetermine gains, corresponding to the second predetermined gain is greater than the first predetermined gain).

Regarding Claim 13, Lyon teaches:
The biometric information detecting device of claim 10, wherein the analog-to-digital converter converts the first amplified signal to the first result signal in a digital form according to the reference range on the first reference condition and converts the second amplified signal to the second result signal in a digital form according to the reference range on the second reference condition (See paragraph [0088] and FIG. 1: the analog-to-digital converter 146 converts the first amplified signal from 144 to the first result signal 148 in a digital form according to the reference range on the first reference condition and converts the second amplified signal to the second result signal 148  in a digital form according to the reference range on the second reference condition).

Regarding Claim 14, Lyon teaches:
The biometric information detecting device of claim 1, wherein the processor comprises:
a synthesizer (FIG. 5B: 2018; See also paragraph [0060], disclosing a processing unit; The Examiner is interpreting the portion of the processing unit that performs the synthesizing operations as corresponding to a synthesizer) synthesizing the first result signal and the second result signal to output the final result signal (See paragraph [0046], last six lines and paragraph [0077]: the first result signal and the second result signal are synthesized by selecting an image with the best quality); and
an image processor (FIG. 5B: 2018; See also paragraph [0060], disclosing a processing unit; The Examiner is interpreting the portion of the processing unit that performs the image processing operations as corresponding to an image processor) receiving the final result signal from the synthesizer and generating the biometric information of the user as the image based on the final result signal (See paragraph [0046], last six lines and paragraph [0077]: the first result signal and the second result signal are received and then the biometric information of the user (via processing by the A/D converters 146) is generated as the image (see FIG. 1, showing an image 212) based on the final result signal).

Regarding Claim 15, Lyon teaches:
The biometric information detecting device of claim 1, wherein the first sensor receives a light (See paragraph [0025]) and outputs fingerprint information of the user as the electrical signal based on an amount of the light (See paragraph [0034] and FIG. 1: the first sensor (one of the sensor elements 124) outputs fingerprint information of the user as the electrical signal based on an amount of the light, when 124 is implemented as an optical sensor).
Lyon does not explicitly teach (see elements emphasized in italics):
the first sensor receives a light reflected by the user's finger and outputs fingerprint information of the user as the electrical signal based on an amount of the reflected light.
However, in the same field of endeavor, fingerprint sensors (Smith, Abstract), Smith teaches:
	A first sensor (FIG. 2: 202) that receives a light reflected (FIG. 2: 238) by a user's finger (FIG. 2: 216) and outputs fingerprint information of the user as an electrical signal based on an amount of the reflected light (See paragraph [0044]).
Lyon contained a device which differed from the claimed device by the substitution of the first sensor outputting fingerprint information of the user as the electrical signal based on an amount of the light, but does not do so based on an amount of reflected light. Smith teaches the substituted element of a first sensor using reflected light. Their functions were known in the art to output fingerprint information. The sensor taught by Lyon could have been substituted with the sensor taught by Smith and the results would have been predictable and resulted in using optical sensing based on reflected light to output the fingerprint information.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 16, Lyon teaches:
A display apparatus (FIGS. 1 and 5B) comprising:
a display panel (See paragraph [0029] and [0098]) displaying an image (See paragraph [0100], lines 1-2); and
a biometric information detecting device (See FIG. 1, showing a biometric information detecting device) recognizing biometric information of a user that is input through the display panel (See paragraph [0029] and FIG. 1: the biometric information detecting device recognizes biometric information of a user, corresponding to a fingerprint image 212, that is input through the display panel (through the display image cover of the display panel, as illustrated by 112)), the biometric information detecting device comprising:
	a plurality of sensors measuring biometric information of the user (See paragraph [0034] and FIG. 1: sensor 122 includes a plurality of sensors 124, measuring biometric information of the user in the form of a fingerprint image), a first sensor of the plurality of sensors outputting an electrical signal (See paragraph [0034] and FIG. 1: a first sensor of the plurality of sensors (one of the sensor elements 124) outputting an electrical signal (an analog signal));
	a signal generator connected to the plurality of sensors (See FIG. 1: the combination of 142, 144 and 146 corresponds to a signal generator connected to the plurality of sensors 124), wherein the signal generator receives the electrical signal (See paragraph [0035] and FIG. 1: 142 of the signal generator receives the analog signal from 124) corresponding to a first waveform from the first sensor at a first time point (See paragraph [0056]: at a first time point, corresponding to the time at which multiple images are concurrently or simultaneously captured, the analog signal from 124 corresponding to a first waveform is received from the first sensor 124), firstly processes the electrical signal corresponding to the first waveform according to a first reference condition to output a first result signal for the electrical signal corresponding to the first waveform (See paragraph [0056]: processing the electrical signal according to a first reference condition corresponds to capturing a first fingerprint image using a first amplification gain. As shown in FIG. 1, a first result signal 148 is output by using a first amplification gain), and secondarily processes the electrical signal corresponding to the first waveform according to a second reference condition different from the first reference condition to output a second result signal for the electrical signal corresponding to the first waveform (See paragraph [0056]: processing the electrical signal according to a second reference condition corresponds to capturing a second fingerprint image concurrently or simultaneously with the first fingerprint image using a second amplification gain. As shown in FIG. 1, a second result signal 148 is output by using a second amplification gain;
	a controller (FIG. 5B: 2020) controlling the signal generator to operate in the first reference condition and the second reference condition (See paragraphs [0104] and [0105]: controller 2020 controls the processor 2018 in order to perform the claimed methods, including controlling the signal generator to operate in the first reference condition and the second reference condition as discussed in paragraphs [0056] and [0058]); and
	a processor (FIG. 5B: 2018; See also paragraph [0060], disclosing a processing unit) connected to the signal generator (See paragraph [0112] and FIG. 5B: 2018 is connected to 2042), 
	wherein the processer receives the first result signal for the electrical signal and the second result signal for the electrical signal from the signal generator (See paragraph [0074], lines 1-3: the processing unit receives the digital signals 148, corresponding to the first result signal for the electrical signal and the second result signal for the electrical signal from the signal generator), synthesizes the first result signal and the second result signal to calculate a final result signal, and generates the biometric information of the user as an image based on the final result signal (See paragraph [0046], last six lines and paragraph [0077]: the first result signal and the second result signal are synthesized by selecting an image with the best quality and then generating the biometric information of the user (via processing by the A/D converters 146) as an image (see FIG. 1, showing an image 212) based on the final result signal).

Regarding Claim 23, Lyon teaches:
The biometric information detecting device of claim 14, wherein the synthesizer compare the first and second result signals and select one of the first and second result signals as the final result signal when the first and second result signals are different from each other (See paragraph [0046], last six lines and paragraph [0077]: the first result signal and the second result signal are synthesized by selecting an image with the best quality).

Regarding Claim 25, Lyon teaches:
The biometric information detecting device of claim 16, wherein the processor compare the first and second result signals and select one of the first and second result signals as the final result signal when the first and second result signals are different from each other (See paragraph [0046], last six lines and paragraph [0077]: the first result signal and the second result signal are synthesized by selecting an image with the best quality).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon in view of Setlak et al. (US 6259804 B1), hereinafter Setlak, and in further view of Jiang et al. (US 20180005030 A1; Cited in the PTO-892 dated 03/18/2021), hereinafter Jiang.

Regarding Claim 5, Lyon does not explicitly teach:
The biometric information detecting device of claim 3, wherein the first reference range is defined between a first reference voltage and a second reference voltage, the second reference range is defined between a third reference voltage and a fourth reference voltage, and the second reference range is included in the first reference range.
However, in the same field of endeavor, fingerprint sensing and processing (Setlak, column 1, lines 5-9), Setlak teaches:
	A first reference range is defined between a first reference voltage and a second reference voltage, a second reference range is defined between a third reference voltage and a fourth reference voltage (See column 11, lines 2-15: the first reference range is defined between a first reference voltage and a second reference voltage (Vref and Voffset, respectively, under a first condition), the second reference range is defined between a third reference voltage and a fourth reference voltage (Vref and Voffset, respectively, under a second condition)).
Lyon contained a device which differed from the claimed device by the substitution of a first and second reference range, but not explicitly defined between reference voltages. Setlak teaches the substituted element of a first and second reference range defined between reference voltages. Their functions were known in the art to control analog-to-digital converters to operate within a particular reference range. The reference ranges taught by Lyon could have been substituted with the reference ranges defined by reference voltages taught by Setlak and the results would have been predictable and resulted in applying the first to fourth reference voltages to the analog-to-digital converter.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
	Lyon in view of Setlak does not explicitly teach:
	the second reference range is included in the first reference range.
However, in the same field of endeavor, fingerprint sensors (Jiang, Abstract), Jiang teaches:
	A second reference range is included in a first reference range (See paragraph [0041]: a relatively narrow operation range of the ADC corresponds to a second reference range and a relatively small ADC gain and a relatively wide operation range of the ADC corresponds to a first reference range).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the biometric information detecting device (as taught by Lyon in view of Setlak) so the second reference range is included in the first reference range (as taught by Jiang). Doing so would have allowed for the device to improve accuracy by selecting an appropriate range (See Jiang, paragraph [0041]).

Regarding Claim 6, Lyon in view of Setlak, in further view of Jiang teaches all of the elements of the claimed invention, as stated above. Furthermore, Lyon in view of Setlak, in further view of Jiang teaches:
The biometric information detecting device of claim 5, wherein the third reference voltage is smaller than or equal to the first reference voltage, and the fourth reference voltage is greater than the second reference voltage (As discussed above, Lyon in view of Setlak, in further view of Jiang so that the second reference range is included in the first reference range. Therefore, in order for the second reference range to be included in the first reference range, the third reference voltage is smaller than or equal to the first reference voltage (Vref is smaller in second condition), and the fourth reference voltage is greater than the second reference voltage (Voffset is greater in the second condition)).

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon in view of Gozzini et al. (US 20150023571 A1), hereinafter Gozzini.

Regarding Claim 17, Lyon teaches:
The display apparatus of claim 16, wherein the biometric information detecting device comprises:
the display panel displaying the image (See paragraph [0100], lines 1-2) through a front surface (See paragraph [0029] and FIG. 1: a front surface of the display panel corresponds to the front surface of 112);
a sensing layer (FIG. 1: 122) comprising the plurality of sensors in an array form (See paragraph [0034]); and
a covering layer (112) covering the sensing layer (See FIG. 1: 112 covering 122).
Lyon does not explicitly teach (see elements emphasized in italics):
a substrate disposed on a rear surface of the display panel displaying the image through a front surface;
a sensing layer comprising the plurality of sensors arranged on the substrate in an array form.
However, in the same field of endeavor, biometric devices (Gozzini, paragraph [0001]), Gozzini teaches:
a substrate disposed on a rear surface of a display panel displaying an image through a front surface (See paragraph [0033]; The Examiner is interpreting the display section 204 as necessarily including a substrate for carrying the layers/elements of the display);
a sensing layer (FIG. 2: 202) comprising a plurality of sensors arranged on the substrate in an array form (See FIGS. 3 and 4, illustrating examples of the plurality of sensors arranged on the substrate in an array form; See paragraph [0034]); and
a covering layer covering the sensing layer (FIG. 2: 200).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus (as taught by Lyon) by incorporating the biometric information detecting device in a display apparatus using a substrate (as taught by Gozzini). Doing so would allow for the biometric information detecting device to be incorporated in the display area, so that the entire display area can be used for fingerprint sensing (See Gozzini, paragraphs [0029] and [0038]).

Regarding Claim 20, Lyon does not explicitly teach:
The display apparatus of claim 16, wherein the display panel comprises a display area in which the image is displayed and a non-display area disposed adjacent to the display area, and the display area comprises a normal display area and a sensing area that senses the biometric information of the user using a light incident thereto.
However, in the same field of endeavor, biometric devices (Gozzini, paragraph [0001]), Gozzini teaches:
	A display panel comprises a display area in which an image is displayed (See paragraph [0029], lines 1-2; See FIG. 1: 104 defines a display area) and a non-display area disposed adjacent to the display area (See FIG. 1: the area other than 104 defines a non-display area disposed adjacent to the display area), and the display area comprises a normal display area and a sensing area (See paragraph [0032]; Therefore, in the case that the biometric section 202 is disposed over a display section 204, a normal display area and a sensing area overlap each other) that senses biometric information of a user using a light incident thereto (See paragraph [0031]; In the case that the biometric devices are optical sensors, it is inherent that the sensing area senses the biometric information of the user using a light incident thereto).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus (as taught by Lyon) by incorporating the biometric information detecting device in a display apparatus using a substrate (as taught by Gozzini). Doing so would allow for the biometric information detecting device to be incorporated in the display area, so that the entire display area can be used for fingerprint sensing (See Gozzini, paragraphs [0029] and [0038]).

Claims 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon in view of Gozzini as applied to claims 17 and 20 above, and further in view of Smith et al. (US 20160224816 A1), hereinafter Smith.

Regarding Claim 18, Lyon in view of Gozzini teaches all of the elements of the claimed invention, as stated above. Furthermore, Lyon teaches:
The display apparatus of claim 17, wherein the first sensor receives a light (See paragraph [0025]) and outputs fingerprint information of the user as the electrical signal based on an amount of the light (See paragraph [0034] and FIG. 1: the first sensor (one of the sensor elements 124) outputs fingerprint information of the user as the electrical signal based on an amount of the light, when 124 is implemented as an optical sensor).
Lyon in view of Gozzini does not explicitly teach (see elements emphasized in italics):
the first sensor receives a light reflected by the user's finger and outputs fingerprint information of the user as the electrical signal based on an amount of the reflected light.
However, in the same field of endeavor, fingerprint sensors (Smith, Abstract), Smith teaches:
	A first sensor (FIG. 2: 202) that receives a light reflected (FIG. 2: 238) by a user's finger (FIG. 2: 216) and outputs fingerprint information of the user as an electrical signal based on an amount of the reflected light (See paragraph [0044]).
Lyon in view of Gozzini contained a device which differed from the claimed device by the substitution of the first sensor outputting fingerprint information of the user as the electrical signal based on an amount of the light, but does not do so based on an amount of reflected light. Smith teaches the substituted element of a first sensor using reflected light. Their functions were known in the art to output fingerprint information. The sensor taught by Lyon in view of Gozzini could have been substituted with the sensor taught by Smith and the results would have been predictable and resulted in using optical sensing based on reflected light to output the fingerprint information.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 19, Lyon in view of Gozzini, and in further view of Smith teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith teaches:
	The display apparatus of claim 18, wherein the covering layer comprises a collimator layer (FIGS. 3 and 4: 204) to filter the light such that the plurality of sensors receive the light reflected by the user's finger (See paragraph [0044]).
	In addition, the same motivation is used as the rejection for claim 18.

	Regarding Claim 21, Lyon in view of Gozzini teaches all of the elements of the claimed invention, as stated above. Furthermore, Gozzini teaches:
	The display apparatus of claim 20, wherein the display panel comprises: 
	a display pixel disposed in the display area and comprising a light emitting layer to output a light (See paragraph [0029]: in any of the display technologies listed, a display pixel disposed in the display area and comprising a light emitting layer to output a light is an inherent feature; See also paragraph [0038], lines 1-3).
In addition, the same motivation is used as the rejection for claim 16.
	Lyon in view of Gozzini as combined above does not explicitly teach (see elements emphasized in italics):
	a sensing pixel disposed in the sensing area to receive the light output from the light emitting layer and reflected by the user's finger as the biometric information.
However, in the same field of endeavor, fingerprint sensors (Smith, Abstract), Smith teaches:
a sensing pixel (See FIG. 4: one of the sensing elements 230-236) disposed in a sensing area to receive light output from a light emitting layer (See paragraph [0037]) and reflected by a user's finger as biometric information (See paragraph [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus (as taught by Lyon in view of Gozzini) to include sensing pixel that receives a light in the claimed manner (as taught by Smith). Adopting the sensing devices taught by Smith would have allowed for the prevention of blurring while allowing for a lower-profile image sensor, and enable optical sensing through a large range of thicknesses of cover layers (See Smith, paragraph [0020]).

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon in view of Riedijk et al. (US 20180137327 A1), hereinafter Riedijk.

Regarding Claim 22, Lyon does not explicitly teach:
The biometric information detecting device of claim 14, wherein the synthesizer applies different weights to the first and second result signals and sums the first and second result signals to generate the final result signal.
However, in the same field of endeavor, fingerprint sensing (Riedijk, paragraph [0002]), Riedijk teaches:
A synthesizer (See paragraph [0086]; The Examiner is interpreting the portion of the host processor that performs the synthesizing operations as corresponding to a synthesizer) applies different weights to first and second result signals and sums the first and second result signals to generate a final result signal (See paragraph [0128]: the first fingerprint image 59 in FIG. 8B corresponds to a first result signal, the second fingerprint image 61 in FIG. 9B corresponds to a second result signal, and the final result signal corresponds to the combination fingerprint image 65).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the biometric information detecting device (as taught by Lyon) so the synthesizer applies different weights to the first and second result signals and sums the first and second result signals to generate the final result signal (as taught by Riedijk). Doing so would produce a sharp image by combining images captured using different measurement conditions (See Riedijk, paragraph [0129]).

Regarding Claim 24, Lyon does not explicitly teach:
The biometric information detecting device of claim 16, wherein the processer applies different weights to the first and second result signals and sums the first and second result signals to generate the final result signal.
However, in the same field of endeavor, fingerprint sensing (Riedijk, paragraph [0002]), Riedijk teaches:
A processor (See paragraph [0086]) applies different weights to first and second result signals and sums the first and second result signals to generate a final result signal (See paragraph [0128]: the first fingerprint image 59 in FIG. 8B corresponds to a first result signal, the second fingerprint image 61 in FIG. 9B corresponds to a second result signal, and the final result signal corresponds to the combination fingerprint image 65).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the biometric information detecting device (as taught by Lyon) so the synthesizer applies different weights to the first and second result signals and sums the first and second result signals to generate the final result signal (as taught by Riedijk). Doing so would produce a sharp image by combining images captured using different measurement conditions (See Riedijk, paragraph [0129]).

Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they moot on the grounds of new rejections.
	Applicant argues (Remarks, pages 11-12) that the prior art relied upon in the rejections of the independent claims do not teach the amended limitations. These arguments are respectfully moot on the grounds of new rejections. Specifically, Lyon has been introduced to teach the limitations of the amended independent claims.
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	JONSSON; Kenneth (US-20180225495-A1): pertinent for its teaching of using different authentication models for different conditions (See FIG. 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692